Citation Nr: 1532008	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is entitled to receive retraining services instead of completing an extended evaluation for vocational rehabilitation services under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from May 1997 to June 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 determination of the Department of Veterans Affairs (VA) Vocational Rehabilitation and Employment Division in St. Petersburg, Florida.

A hearing was held before the undersigned in March 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has appealed a May 2010 decision that denied him further retraining services since his vocational rehabilitation case was under redevelopment and there was no longer a valid training plan.  

At the March 2015 hearing, the Veteran testified that he had not received any vocational rehabilitation services since 2010.  Board Hearing Tr. at 10.  A review of the record, however, indicates that the Veteran was placed in rehabilitation to employment status in January 2013 and that he had registered for courses at Miami-Dade College to complete a degree by December 2013.  See April 2013 email correspondence.  Other than the April 2013 email correspondence, the most recent vocational rehabilitation record that has been associated with the Veteran's claims file is from May 2011.  Any records regarding vocational rehabilitation services received since that time may be pertinent to the appeal before the Board.  Therefore, remand is necessary to ensure that updated records from the Veteran's vocational rehabilitation folder have been associated with the Veteran's efolder.  

Additionally, the Veteran testified that he had been told by a VA vocational rehabilitation employee that VA sent him a letter in November 2014 seeking to recoup $19,000 in tuition benefits paid.  He indicated that he had not received such notification.  Board Hearing Tr. at 18-19.  The record contains a May 2010 letter from VA's Debt Management Center indicating that $1,424.77 in education benefits would be recouped from the Veteran's VA benefit payments.  However, there is not a more recent letter indicating any further recoupment of tuition benefits by VA.  Hence, development must also be completed to ensure that any overpayment related records are associated with the claims file.  If such development reflects that the Veteran has been sent notification of any overpayment of education benefits since May 2010, then the AOJ should ensure that these notification letters were sent to the Veteran's most recent address of record. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Veteran's vocational rehabilitation file all documents from May 2011 to the present and associate them with the Veteran's efolder.  

2.  Obtain and associate with the Veteran's efolder any records or notification letters regarding any overpayment(s) of education benefits since May 2010.  

3.  If any of the records requested in items 1-2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  If the development requested in item 2 reveals that the Veteran has been sent notification of overpayment of education benefits since May 2010, ensure that these letters were sent to the Veteran's most recent address of record.  Re-send to the Veteran's most recent address of record any letters that were not sent to that address.
5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


